EXAMINER’S COMMENT

Response to Amendment
The rejection of claim(s) 8-24 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment to claims 8 and 24, respectively and arguments at page 8 of the submitted remarks. Furthermore, the limitation concerning the “plurality of branch pipes are regulated so that the branch pipe closer to the main body of the casing is provided with more lubricating fluid” is deemed definite and clear in that it is drawing a relationship between the branch pipes and the amount of lubricating fluid being regulated such that the pipe closest to the main body of the casing receives more fluid (than the other pipes). 
The rejection of claim(s) 8, 10, 12, 14, 16, 18, 20, 22, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Cooper is withdrawn in light of the submitted remarks at page 9. Furthermore, Cooper paragraph 0025 teaches the feed line that provides fluid to the support block may be regulated to control the entire flow into the support block but does not teach, suggest or disclose regulating flow between the branch pipes within the support block. Though the figures of Cooper, specifically Fig. 7, show an inflow pipe (82) and outflow pipes (78, 88) within the support block, wherein the flow from the inflow pipe is split between the two outflow pipes, the inflow pipe is arranged in the protruding direction between the two outflow pipes. Therefore, the inflow pipe (being the pipe with more fluid than the outflow pipes) is not positioned closest to the main body of the casing. Thus, Cooper fails to teach, suggest or disclose more lubricating fluid is directed to the branch pipe closer to the main body casing. 
The rejection of claim(s) 9, 11, 13, 15, 17, 19, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Cooper in view of Onishi is withdrawn in light of the submitted remarks against the 102(a)(1) rejection by Cooper at page 9 and as further explained above.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,695,705 to Zheng and US 2021/0195750 teach a support for a shell of a turbine casing with heating/cooling device in the support base.


Allowable Subject Matter
Claims 8-24 are allowed. 
(A) Regarding Claim(s) 8 and 24:
Claim(s) 8 and 24 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the plurality of branch pipes are regulated so that the branch pipe closer to the main body of the casing is provided with more lubricating fluid” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, Cooper shows the inflow pipe (i.e. the pipe with more lubricating fluid than the outflow pipes) is not located closer to the main body of the casing than the outflow branch pipes (i.e. it is located between them in the protruding direction). Furthermore, Zheng (see cited art above) discloses in Fig. 7 a support base with parallel branch pipes in the protruding direction; however, there is no teaching, suggestion, or disclosure that the branch pipes are regulated so that the pipe closest to the main body of the casing has more fluid. Additionally, Navjot (see cited art above) discloses a hollow support base through which lubricating fluid extends and does not teach or suggest regulated branch pipes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745